department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t en t i t i e s d i v i s i o n contact person telephone number identification_number taxpayer_identification_number release number release date date date uil legend b c d dear this is in response to your request for a ruling regarding the proposed transaction described below you have been recognized as exempt from federal_income_tax under sec_501 of the internal_revenue_code and have been determined to be a private_foundation as defined in sec_509 of the code b and c are married to one another b and c have each created a revocable_trust under the current estate plans of b and c a significant portion of their respective property will pass to you upon the death of the survivor of b and c pursuant to an agreement the option agreement b and c and b and c’s respective revocable trusts have granted d an option the option to purchase shares of d’s stock and related assets and ownership interests the option assets from b c b’s revocable_trust c’s revocable_trust b’s estate or c’s estate upon the death of the survivor of b and c the option agreement provides that d may purchase the option assets consisting of d stock for the value of such stock as determined by a stock valuation report prepared by an independent_appraiser and may purchase other option assets for a purchase_price equal to the fair_market_value of such option assets as finally determined for federal estate_tax purposes with respect to the gross_estate of the survivor of b or c d may exercise the option at any time during the period beginning on the date of death of the survivor of b and c and ending months thereafter the option term the option agreement provides that if d exercises the option it must pay the purchase_price for the option assets by certified check cash wire transfer an installment note promissory note payable in not more than annual installments or by a combination thereof the option agreement provides that any promissory note must bear interest equal to the greater of the applicable_federal_rate compounded annually and six percent you represent that the option will be binding on the survivor’s estate_or_trust under applicable state law you represent that during the option term you expect d to exercise the option and purchase some or all of the option assets in the amount of the purchase_price to the revocable_trust or estate of the survivor of b and c d would purchase these option assets through cash certified check wire transfer a promissory note or a combination thereof with respect to any option assets to be purchased from the estate or revocable_trust of the survivor of b and c you state that the executor of that estate or trustee of that revocable_trust will petition a court of competent jurisdiction for approval of both d's exercise of the option and the tendering and receipt of consideration pursuant to the option agreement you state that the exercise of the option by d the sale and purchase of option assets and the tendering and receipt of consideration related thereto will occur before the survivor’s estate is considered terminated for federal_income_tax purposes and before the survivor’s revocable_trust is treated as a_trust under sec_4947 of the code you state that the purchase of the option assets owned by that estate or revocable_trust pursuant to the option agreement will be contingent upon receipt of approval from a court of competent jurisdiction you state that upon the death of the survivor of b and c the survivor’s children will control both you and d and serve as executors and trustees of the survivor’s estate and trust respectively rulings requested the exercise of the option and the purchase of option assets from the estate or revocable_trust of the survivor of b and c by d the tendering of consideration by d to that revocable_trust or estate the receipt of such consideration by that revocable_trust or estate and a distribution of such consideration from that revocable_trust or estate to d will satisfy the requirements for the exception to self-dealing described in sec_53_4941_d_-1 of the foundation and similar excise_taxes regulations and therefore will not constitute impermissible acts of self-dealing by you under sec_4941 of the code neither i your receipt of a promissory note from the estate or revocable_trust of the survivor of b and c nor ii your retention of that note and receipt of interest on the note will constitute direct or indirect acts of self-dealing pursuant to sec_53_4941_d_-1 of the regulations and neither act will violate sec_4941 of the code law sec_4941 of the code imposes certain excise_taxes on direct and indirect acts of self- dealing between a disqualified_person and a private_foundation and also imposes a separate excise_tax on the participation by any foundation_manager in an act of self-dealing between a disqualified_person and a private_foundation knowing it is such an act unless such participation is not willful and is due to reasonable_cause sec_4941 of the code in relevant part provides that the term self-dealing includes any direct or indirect-- a sale_or_exchange or leasing of property between a private_foundation and a disqualified_person b lending of money or other extension of credit between a private_foundation and a disqualified_person and e transfer to or for the use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4946 of the code provides in relevant part that the term disqualified_person means with respect to a private_foundation a person who is- a a substantial_contributor to the foundation b a foundation_manager or d a member_of_the_family of any individual described in subparagraphs a b or c sec_53_4941_d_-1 of the regulations provides that for purposes of sec_4941 of the code the term self-dealing includes any direct or indirect transaction described in sec_53_4941_d_-2 of the regulations sec_53_4941_d_-2 of the regulations provides that the lending of money and other extension of credit between a private_foundation and a disqualified_person shall constitute an act of self-dealing for example an act of self-dealing occurs where a note the obligor of which is a disqualified_person is transferred by a third party to a private_foundation which becomes the creditor under the note unless the foundation received and holds the note pursuant to a transaction described in sec_53_4941_d_-1 sec_53_4941_d_-1 of the regulations provides that the term indirect self-dealing shall not include a transaction with respect to a private foundation's interest or expectancy in property whether or not encumbered held by an estate or revocable_trust including a_trust which has become irrevocable on a grantor's death regardless of when title to the property vests under local law if i the administrator or executor of an estate or trustee of a revocable_trust either a possesses a power of sale with respect to the property b has the power to reallocate the property to another beneficiary or c is required to sell the property under the terms of any option subject_to which the property was acquired by the estate or revocable_trust ii such transaction is approved by the probate_court having jurisdiction over the estate or by another court having jurisdiction over the estate_or_trust or over the private_foundation iii such transaction occurs before the estate is considered terminated for federal_income_tax purposes pursuant to paragraph a of sec_1_641_b_-3 of the regulations or in the case of a revocable_trust before it is considered subject_to sec_4947 of the code iv the estate_or_trust receives an amount which equals or exceeds the fair_market_value of the foundation's interest or expectancy in such property at the time of the transaction taking into account the terms of any option subject_to which the property was acquired by the estate_or_trust and v with respect to transactions occurring after date the transaction either a results in the foundation receiving an interest or expectancy at least as liquid as the one it gave up b results in the foundation receiving an asset related to the active carrying out of its exempt purposes or c is required under the terms of any option which is binding on the estate_or_trust analysis for ruling_request sec_4941 and sec_4941 of the code impose certain excise_taxes on acts of self-dealing between a disqualified_person and a private_foundation upon the death of the survivor of b and c the survivor’s estate and revocable_trust the survivor’s children and d will be disqualified persons as to you under sec_4946 of the code sec_4941 of the code and sec_53_4941_d_-1 of the regulations provide that the term self-dealing includes certain direct or indirect transactions sec_53_4941_d_-1 of the regulations describes certain transactions that are excluded from the term indirect self-dealing one such exclusion involves transactions during the administration of an estate or revocable_trust provided that all of the requirements in sec_53_4941_d_-1 of the regulations are satisfied the estate or revocable_trust of the survivor of b and c will have the express authority through the executor or trustee to sell the option assets pursuant to the option agreement and will be required to sell the option assets if the option is exercised see sec_53_4941_d_-1 of the regulations you state that the exercise of the option and the underlying transfer and receipt of property will be approved by a court of competent jurisdiction as a condition of the transaction closing see sec_53_4941_d_-1 of the regulations you state that the exercise of the option the sale of the option assets and the tendering and receipt of related consideration will occur before the estate is considered terminated for federal_income_tax purposes or in the case of the survivor’s revocable_trust before it is considered subject_to sec_4947 of the code see sec_53_4941_d_-1 of the regulations the option agreement also provides that b is required to pay consideration equal to the fair_market_value of the option assets as determined for federal estate_tax purposes see sec_53 d - b iv of the regulations finally the transaction will be conducted pursuant to an option that will be binding on the survivor’s estate under state law thereby satisfying sec_53_4941_d_-1 of the regulations accordingly the contemplated exercise of the option by d and subsequent purchase of the option assets by d from the estate or revocable_trust of the survivor of b and c within the period of the option term as described above will satisfy the requirements in sec_53_4941_d_-1 of the regulations therefore these transactions will not constitute impermissible acts of self-dealing for purposes of sec_4941 and sec_4941 of the code analysis for ruling_request sec_53_4941_d_-1 of the regulations states that the term self dealing means any direct or indirect transaction described in sec_53_4941_d_-2 sec_53_4941_d_-2 provides that the lending of money and other extension of credit between a private_foundation and a disqualified_person shall constitute an act of self-dealing for example an act of self-dealing occurs where a note the obligor of which is a disqualified_person is transferred by a third party to a private_foundation which becomes the creditor under the note however sec_53_4941_d_-2 also provides that such a transfer of a note to a private_foundation does not constitute self-dealing if the foundation received and holds the note pursuant to a transaction described in sec_53_4941_d_-1 if you receive a note from the trust or estate of the survivor of b or c you would do so pursuant to the transaction described above one that is described in sec_53_4941_d_-1 of the regulations accordingly even though d a disqualified_person as to you would be the obligor under that note and make annual interest payments to you this arrangement would not constitute direct or indirect self-dealing under sec_53_4941_d_-2 therefore neither your receipt of a promissory note from the estate or revocable_trust of the survivor of b and c nor your retention of that note and receipt of interest on the note will constitute direct or indirect acts of self-dealing pursuant to sec_53_4941_d_-1 of the regulations and neither act will violate sec_4941 of the code ruling sec_1 the exercise of the option and the purchase of option assets from the estate or revocable_trust of the survivor of b and c by d the tendering of consideration by d to that revocable_trust or estate the receipt of such consideration by that revocable_trust or estate and a distribution of such consideration from that revocable_trust or estate to d will satisfy the requirements for the exception to self-dealing described in sec_53_4941_d_-1 of the foundation and similar excise_taxes regulations and therefore will not constitute impermissible acts of self-dealing by you under sec_4941 of the code neither i your receipt of a promissory note from the estate or revocable_trust of the survivor of b and c nor ii your retention of that note and receipt of interest on the note will constitute direct or indirect acts of self-dealing pursuant to sec_53_4941_d_-1 of the regulations and neither act will violate sec_4941 of the code this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter enclosure cc steven godnitzky manager exempt_organizations technical group sincerely
